Case: 14-20337      Document: 00512922876         Page: 1    Date Filed: 02/02/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-20337                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                         February 2, 2015
WILLIS FLOYD WILEY,                                                        Lyle W. Cayce
                                                                                Clerk
              Plaintiff - Appellant

v.

DR. BHUPATRAI G. VACHHANI,

              Defendant - Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:13-CV-3712


Before REAVLEY, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       We have considered the briefs, the record on appeal, and all relevant law,
and we conclude that the district court’s judgment should be affirmed
essentially for the reasons articulated in the district court’s opinion of April 28,
2014. The appellant’s arguments on appeal are without merit.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-20337     Document: 00512922876      Page: 2   Date Filed: 02/02/2015



                                  No. 14-20337
      First, the appellant argues that the district court erred in dismissing his
case for failure to prosecute or for failing to comply with a court order or rule
of civil procedure. But the district court did no such thing. The district court
dismissed the case because the appellant did not assert a valid legal claim. The
appellant’s arguments in this regard appear irrelevant.
      Second, the appellant argues that the appellee, a doctor, was a “state
actor” who may be sued under 42 U.S.C. § 1983 because he worked under
contract with the Social Security Administration. Section 1983 provides a
right of action against persons who act “under color of any statute, ordinance,
regulation, custom, or usage, of any State.” (Emphasis added). The Social
Security Administration, however, is a part of the federal government, not the
state. There is no allegation in this case that the appellee acted under color of
state law. The district court was correct to dismiss the § 1983 claim. See Case
v. Milewski, 327 F.3d 564, 567 (7th Cir. 2003) (“[A]n action brought pursuant
to § 1983 cannot lie against federal officers acting under color of federal law.”).
      Third, the appellant argues that he asserted a valid legal claim under
title II of the Americans with Disabilities Act and the district court erred in
dismissing it. Title II, however, addresses disability discrimination by state
public entities. See 42 U.S.C. § 12131(1); Cellular Phone Taskforce v. F.C.C.,
217 F.3d 72, 73 (2d Cir. 2000) (“Title II of the ADA is not applicable to the
federal government.”).    The appellant’s grievances with the federal Social
Security Administration and the doctor it hired do not fall under the statute.
The district court was correct to dismiss the title II claim.
      Fourth, the appellant challenges the district court’s failure to grant his
motion for summary judgment. Because the appellant did not assert any valid
legal claim, he is not entitled to summary judgment.
      The district court’s judgment is AFFIRMED.


                                        2